     Case 2:07-cr-00096-KJM-EFB Document 305 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   United States of America,                             No. 2:07-cr-00096-KJM
12                                                         ORDER
13           v.
14
     Mark C. Anderson,
15
                               Defendant.
16

17          Defendant Mark C. Anderson renews his motion for compassionate release under

18   18 U.S.C. § 3582(c)(1)(A). The government opposes on multiple grounds including

19   Mr. Anderson’s not meeting exhaustion requirements. The court denies the motion.

20          The court explained the background of this case in its previous order, Prev. Order at 2–3,

21   ECF No. 289, and thus declines to do so here again.

22          The district court that imposed a custodial sentence can modify the term of imprisonment

23   under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. The defendant must

24   first exhaust administrative remedies. Id. § 3582(c)(1)(A). In a renewed motion for

25   compassionate release, a defendant must still exhaust administrative remedies. United States v.

26   Keller, Nos. 20-50247, 21-50035, 2021 U.S. App. LEXIS 19635, at *9 (9th Cir. July 1, 2021). A

27   district court may not reach the merits of a compassionate release motion if a defendant did not

28   meet the exhaustion requirement and the government properly raises the issue. Id.

                                                     1
     Case 2:07-cr-00096-KJM-EFB Document 305 Filed 09/16/21 Page 2 of 2


 1          As noted, the government contends Mr. Anderson did not exhaust his administrative

 2   remedies. Opp’n at 12–14, ECF No. 295. Mr. Anderson does not dispute this. Reply at 1, ECF

 3   No. 297. Instead, Mr. Anderson argues he met exhaustion requirements prior to filing his original

 4   motion, and the court should not require another round of administrative exhaustion because

 5   doing so would be futile. Id. As also noted, the Ninth Circuit has held the opposite. Keller,

 6   2021 U.S. App. LEXIS at *9–11; see also United States v. Ortiz, No. 17-00152, 2020 WL

 7   2939985, at *2 (E.D. Cal. June 3, 2020) (“Futility does not circumvent the jurisdictional minimum

 8   of exhaustion.”).

 9          As Mr. Anderson did not exhaust his administrative remedies with the Bureau of Prisons

10   before his renewed motion, the court denies his motion for compassionate release.

11          This order resolves ECF No. 292.

12          IT IS SO ORDERED.

13   DATED: September 15, 2021.




                                                     2
